DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claim 3 is cancelled. Claims 1-2 & 4-6 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 & 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the unit cell" twice in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the cited limitation is read as “one of the plurality of unit cells” as this appears to be applicant’s intent.
Claim 6 recited the limitation "the unit cell" in lines 10 & 13 and “the positive electrode terminal and the negative electrode terminal” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the cited limitations are respectively read as “one of the plurality of unit cells” and “the positive electrode terminal and the negative electrode terminal of said one of the plurality of unit cells” as this appears to be applicant’s intent. 
Claims 2 & 4-5 are rejected in view of their dependence to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1).
Regarding claims 1-2, Fujikawa teaches a method for causing an internal short circuit in a battery and a cell pack (i.e including a plurality of batteries), the method comprising attaching a heating means such as a heat generator preferably including a soldering iron to an outer part of the battery which preferably includes a connection area between a housing of the battery and a current-collecting terminal ([0046]-[0054], [0058], [0086]-[0089]). In a specific embodiment, Fujikawa notes that the above method results in a short-circuit by heating to a temperature equal to or higher than the melting point of an insulating layer to melt the insulating layer ([0046]). The insulating layer corresponds essentially to a separator which is placed between a positive electrode and a negative electrode of lithium secondary batteries as disclosed in Fujikawa ([0003]). Each battery (i.e unit cell) comprises an electrode group including a positive electrode, a negative electrode, and an insulating layer for electrically insulating the positive and negative .   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1), as applied to claims 1-2 above, and further in view of Yong (US 2013/0209861 A1).
Regarding claim 4, Fujikawa as modified by Tyler teaches the method of claim 1 as shown above. Fujikawa further teaches the insulating layer to be melted via the heating means .     

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1), as applied to claims 1-2 above, and further in view of Shoji (JP 2006294531 A, as provided in the IDS mailed on 05/01/2018).
Regarding claim 5, Fujikawa as modified by Tyler teaches the method of claim 1, as shown above, but is silent as to the heating means being a heater provided with a heating wire wound around the positive electrode output terminal or the negative electrode output terminal.		Shoji teaches a method of raising the temperature of a unit cell through a heating means such as a heater provided with a heating wire wound around a positive or negative electrode output terminal ([0012]-[0014]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a heating means such as a heater provided with a heating .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1), as applied to claims 1-2 above, and further in view of Umeyama (US 2015/0333323 A1).
Regarding claim 6, Fujikawa as modified Tyler teaches the method of claim 1, as shown above, but is silent as a current interrupting device for blocking a conduction path inside of the unit cell when the unit is in an overcharged state is provided at at least one of the positive electrode terminal and the negative electrode terminal.							Umeyama teaches a current interrupting device for blocking a conduction path inside a unit cell when the unit cell is in an overcharged state being provided at the positive electrode terminal (Fig. 2; [0047]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a current interrupt device as described in Umeyama above for the unit cells of Tyler in order to actuate the current interrupt device, based on a pressure increase within the cell, at an early stage at the time of overcharge as taught by Umeyama ([0047]). 

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Fujikawa as modified by Tyler does not fairly teach or suggest the method of generating smoke in a cell pack of claim 1, the examiner respectfully disagrees.												Specifically applicant argues that Fukikawa and Tyler, alone or in combination, do not teach or suggest “a method for generating smoke in a cell pack, the cell pack comprising: a plurality of unit cells, each having an electrode body formed by interposing a separator between a positive electrode and a negative electrode, and a cell case for accommodating the electrode body… the method comprising… generating smoke from the specific single unit cell by the short-circuit between the positive electrode and the negative electrode due to melting the separator”. As noted in the above rejection of claim 1, Fujikawa teaches a method of short-circuiting a battery by locally heating an outer part of the battery such as a connection area between the housing and the current collecting terminal to a temperature equal to higher than the melting point of the insulating layer to melt the insulating layer ([0047]-[0049]). The insulating layer corresponds to a separator disposed between a positive electrode and a negative electrode of the battery (i.e unit cell) ([0003] & [0014]). While, Fujikawa is silent as to a specific structure of a cell pack, it is noted that the battery internal short-circuit evaluation method described in Fujikawa ([0046]) can be applied to a cell pack ([0014]) which typically includes at least a plurality of batteries (or unit cells). However, the presently claimed configuration for a cell pack is well-known within the art as taught by Tyler. As noted in the above rejection of claim 1, Tyler teaches a cell pack (13) comprising a plurality of unit cells (24), each having an electrode body (45) accommodated in a cell case (44); connecting members (74) for connecting each of the unit .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727